DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 8 October 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The outstanding rejections of the Non-Final Office Action have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qian Gu on 27 December 2021.
The application has been amended as follows: 
In the Specification:
In para 0010, line 2, insert --, as shown in FIG. 9,-- after “comprising”
In para 0031, line 1, delete “In” and insert –As shown in FIG. 11, in—
In para 0034, line 9, insert –(see FIG. 10)—after “engine”
Allowable Subject Matter
Claims 1-34 are allowed.

Reasons for Allowance
The best prior art of record, US 2014/0122958 to Greenebrg et al. (previously cited), US 2010/0037489 to Berner, JR. et al. (previously cited), and US 2016/0310071 to Kim (previously cited) disclose a method of treating head spine, spine, and body health with the use of universal multimodality sensor units (see Non-Final Office Action of 23 July 2021), but fail to disclose when the universal multimodality sensor module is coupled to the receiver unit, leads interpret the specific contacts whereby one or more of the individual sensors are selected by the processor to power to receive the health data from the wearer. 
US 2016/0183836 to Muuranto et al., hereinafter Muuranto, discloses a wireless patient monitor (abstract) that uses a generic actuator module that is connectable to a variety of sensors (para 0015). However, Muuranto does not adequately teach or render obvious the selection of specific sensors from a universal sensor module based on distinct contact configurations of a receiver placed on the body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792